Case: 17-12579   Date Filed: 03/12/2018   Page: 1 of 9


                                                          [DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-12579
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 4:15-cv-01248-LSC



CHRISTOPHER WOOD,

                                              Plaintiff - Appellant,

versus

SOCIAL SECURITY ADMINISTRATION, COMMISSIONER,

                                              Defendant - Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                             (March 12, 2018)

Before WILSON, JORDAN, and FAY, Circuit Judges.

PER CURIAM:
                   Case: 17-12579       Date Filed: 03/12/2018        Page: 2 of 9


          Christopher Wood appeals the district court’s order affirming the decision of

the Commissioner of the Social Security Administration to deny his application for

supplemental security income. He makes four arguments on appeal: (1) that the

Administrative Law Judge erred by failing to afford the proper weight to the

opinions of his examining psychologist, Dr. David Wilson; (2) that the ALJ failed

to consider all of his severe impairments and therefore erred in determining he had

the residual functional capacity to perform light work; (3) that the ALJ engaged in

improper “sit and squirm” jurisprudence; and (4) that the case should be remanded

for consideration under a newly issued Social Security Ruling, SSR 16-3p. After

careful review of the record and the parties’ briefs, we affirm. 1

                                                   I

          We review de novo the legal principles applied by the ALJ, but “we are

limited to assessing whether the ALJ’s resulting decision is supported by

substantial evidence.” Henry v. Comm’r of Soc. Sec., 802 F.3d 1264, 1266–67

(11th Cir. 2015). “Under the substantial evidence standard, [we] will affirm the

ALJ’s decision if there exists ‘such relevant evidence as a reasonable person would

accept as adequate to support a conclusion.’” Id. at 1267 (quoting Winschel v.

Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011)). We will not decide

facts anew, make credibility determinations, or re-weigh the evidence.                             See


1
    Because we write for the parties, we set out only what is necessary to explain our decision.
                                                   2
              Case: 17-12579     Date Filed: 03/12/2018   Page: 3 of 9


Winschel, 631 F.3d at 1178. “Even if the evidence preponderates against the

Commissioner’s findings, we must affirm if the decision reached is supported by

substantial evidence.” Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158–59

(11th Cir. 2004). This standard is “the same as that of the district court,” so “we

neither defer to nor consider any errors in the district court’s opinion.” Henry, 802
F.3d at 1267 (citation and quotation omitted).

                                         A

      Mr. Wood argues that the ALJ erred by failing to afford the proper weight to

the opinions of his examining psychologist, Dr. Wilson. We disagree. Our review

of the record shows that the ALJ applied the proper legal standard and that

substantial evidence supports her conclusion that Dr. Wilson’s opinion was due

minimal weight.

      An ALJ considers many factors when weighing medical opinion evidence,

including the examining or treating relationship, the extent to which an opinion is

supported, and whether the medical opinion is consistent with the record as a

whole. See 20 C.F.R. § 404.1527(c). “Generally, the more consistent a medical

opinion is with the record as a whole, the more weight [the ALJ] will give to that

medical opinion.” Id. See also 20 C.F.R. § 416.927(c) (quoting same).

      Here, the ALJ explained that each of Dr. Wilson’s evaluations—from May

of 2011 and June of 2013 respectively—were “not consistent with the objective


                                         3
               Case: 17-12579    Date Filed: 03/12/2018   Page: 4 of 9


medical evidence as a whole or the other opinions of record.” The ALJ then

explained the inconsistencies in detail.

      Notably, although Dr. Wilson opined that Mr. Wood had marked limitations

in sustained concentration and adaptation, Mr. Wood reported that he watches

television and plays video games all day without any reported problems. Further,

Dr. Jack Bentley, another examining doctor, noted that Mr. Wood had no problems

with attention or concentration while he administered the WAIS-III test.

      The ALJ also noted that this opinion was inconsistent by Dr. Wilson’s own

report from 2013, where he noted that Mr. Wood’s thought processes were intact,

that he spoke clearly and at a normal rate, and that he was cooperative and

respectful.   These inconsistencies are appropriate bases for the ALJ to give

minimal weight to Dr. Wilson’s opinion. See Ellison v. Barnhart, 355 F.3d 1272,

1276 (11th Cir. 2003) (substantial evidence supported ALJ’s decision to discredit

examining physician because evidence that claimant was able to work contradicted

opinion of total disability).

                                           B

      Mr. Wood also argues that the ALJ failed to consider all of his severe

impairments and therefore erred in determining he had the residual functional

capacity (“RFC”) to perform light work. Whether or not a claimant has a severe

impairment or combination of impairments is considered at step two of the five-


                                           4
              Case: 17-12579    Date Filed: 03/12/2018   Page: 5 of 9


step sequential evaluation process set forth in the Social Security Regulations. See

Winschel, 631 F.3d at 1178 (citing 20 C.F.R. §§ 404.1520(a)(4)(i)–(v) &

416.920(a)(4)(i)–(v)).   An impairment is severe if it “significantly limits the

claimant’s physical or mental ability to do basic work activities.” Crayton v.

Callahan, 120 F.3d 1217, 1219 (11th Cir. 1997).

      At step two of the analysis, the ALJ determined that Mr. Wood exhibited

several severe impairments. Mr. Wood contends that the ALJ should have also

found “bipolar disorder, severe depression with extreme mood swings, general

anxiety disorder, and suicidal ideation.” We are not persuaded that the ALJ erred.

Step two is a “filter” which eliminates groundless claims. See Jamison v. Bowen,

814 F.2d 585, 588 (11th Cir. 1987). To meet his burden at this step, Mr. Wood

only had to show “at least one” severe impairment. See id. He met his burden and

the ALJ appropriately proceeded to the next step of the sequential analysis.

Therefore, any error in not finding additional severe impairments did not harm Mr.

Wood.

      Moreover, the record also reflects that the ALJ properly considered all of

Mr. Wood’s impairments and symptoms when assessing his RFC and specified

certain restrictions that would accommodate him. See Phillips v. Barnhart, 357
F.3d 1232, 1238 (11th Cir. 2004) (requiring the ALJ to “determine the claimant’s

RFC using all relevant medical and other evidence in the case”). Substantial


                                         5
              Case: 17-12579     Date Filed: 03/12/2018   Page: 6 of 9


evidence supports the ALJ’s conclusion at step four of the analysis that Mr. Wood

has the RFC to perform light work. See Lewis v. Callahan, 125 F.3d 1436, 1439

(11th Cir. 1997) (“We will not disturb the Commissioner’s decision if, in light of

the record as a whole, it appears to be supported by substantial evidence.”). The

ALJ noted that, with certain restrictions on climbing and changing postures, Mr.

Wood was physically capable of performing light work. To reach this conclusion,

the ALJ explained that Mr. Wood’s leg pain is related to neuropathy, but he had

only been treated once and that he does not take any pain or neuropathy

medication. The record also shows that Mr. Wood reported that he would go on

walks for about two hours, do laundry and other chores when asked, socialize with

friends, and used to play basketball.

      Regarding Mr. Wood’s mental capacity to perform light work, there is

evidence that his antisocial behavior, ADHD, and anxiety could be managed if he

took prescribed medication, monitored his blood sugar, and maintained a suitable

diet for a diabetic. Likewise, evidence that Mr. Wood could go to the movies,

watch television, and play video games indicates that he could maintain

concentration on tasks for up to two hours. The record as a whole therefore

supports the ALJ’s determination that, with additional restrictions to account for

his mental health impairments and pain symptoms, Mr. Wood could perform light

work. See Lewis, 125 F.3d at 1439.


                                         6
                Case: 17-12579   Date Filed: 03/12/2018    Page: 7 of 9




                                         C

      Mr. Wood next argues that the ALJ engaged in improper “sit and squirm”

jurisprudence. “Sit and squirm” jurisprudence occurs when “an ALJ who is not a

medical expert [ ] subjectively arrive[s] at an index of traits which he expects the

claimant to manifest at the hearing” and denies the claim if the claimant does not

exhibit them.     See Wilson v. Heckler, 734 F.2d 513, 517 (11th Cir. 1984)

(quotation omitted).    That did not happen here.         To the contrary, the ALJ

appropriately noted that Mr. Wood’s ability “to sit during the entire hearing, which

lasted just shy of an hour,” contradicted his testimony that his pain caused

problems with prolonged standing and sitting. The ALJ noted this observation,

along with medical evidence and Mr. Wood’s testimony about his daily activities,

when explaining why she partially discredited his subjective pain complaints.

Unlike “sit and squirm” jurisprudence, the ALJ here did not ignore medical

evidence and impose her own subjective standards; rather, she appropriately

considered his demeanor at the hearing as one of many factors which called Mr.

Wood’s credibility into question. See Norris v. Heckler, 760 F.2d 1154, 1158

(11th Cir. 1985) (noting the prohibition on “sit and squirm” jurisprudence does not

“prohibit an ALJ from considering the claimant’s appearance and demeanor during


                                         7
              Case: 17-12579      Date Filed: 03/12/2018   Page: 8 of 9


the hearing” but rather requires that the ALJ “not impose his observations in lieu of

a consideration of the medical evidence presented”). The ALJ did not err in

partially rejecting Mr. Wood’s subjective testimony. See Wilson v. Barnhart, 284
F.3d 1219, 1226 (11th Cir. 2002) (holding “that the ALJ made a reasonable

decision to reject [claimant’s] subjective testimony, articulating, in detail, the

contrary evidence as his reasons for doing so”).

                                          II

      Finally, Mr. Wood argues that SSR 16-3p is retroactive and requests that we

remand his case to the ALJ for consideration of his symptoms in light of the newly

issued rule. Following Mr. Wood’s briefing on appeal, we issued an opinion

addressing this exact issue in Hargress v. Social Security Administration, — F.3d

—, 2018 WL 1061567 (11th Cir. Feb 27, 2018). In Hargress, we held that “SSR

16-3p applies only prospectively and does not provide a basis for remand.” Id. at

*5. Therefore, SSR 16-3p is not retroactive and Mr. Wood’s argument for remand

is foreclosed by our precedent.

                                         III

      For the foregoing reasons, we conclude that the ALJ’s decision in this case

correctly applied the law and was supported by substantial evidence. The district

court likewise correctly determined that SSR 16-3p did not require remand. We

therefore affirm.


                                          8
     Case: 17-12579   Date Filed: 03/12/2018   Page: 9 of 9


AFFIRMED.




                              9